Citation Nr: 1703978	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss for the period prior to June 16, 2014, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1954 until April 1958 and served in the Louisiana Army National Guard from September 1978 until October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2013, the RO granted service connection for bilateral hearing loss and assigned a disability rating of 30 percent, effective July 12, 2011.  In the July 2014 Supplemental Statement of the Case (SSOC), the RO increased the Veteran's disability rating for bilateral hearing loss to 50 percent, effective June 16, 2014.

Although the RO increased the disability rating in July 2014, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

In his November 2016 hearing, the Veteran stated that he had been treated for his hearing loss since his VA compensation and pension examination in 2014. However, however, those records have not been associated with the claims file.  A remand is necessary to obtain those records.  Additionally, the Veteran's spouse testified that she had observed what she perceived as a worsening of the Veteran's hearing in the past two years.  As the evidence includes an assertion that the Veteran's hearing loss has worsened since his last examination, a remand is necessary to afford the Veteran another examination so that VA has a complete disability picture upon which to render a decision.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate all of the Veteran's updated VA treatment records with the claims file.  

2. The AOJ must ensure that the Veteran is scheduled for a new VA audiological examination.  The examiner must review the claims file in conjunction with the examination. The examiner must comment on the functional impairment caused by the Veteran's service connected bilateral hearing loss.

3. Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


